Case 3:19-cv-00075-KRG Document1 Filed 05/13/19 Page 1 of 18

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

JAMES V. CASTRO

 

PLAINTIFF, : CIVIL ACTION - LAW
V.
JURY TRIAL DEMANDED
ANEED AHMED and HC EXPRESS, |
INC. NO.:
DEFENDANTS.
COMPLAINT

AND NOW COMES the Plaintiff, JAMES V. CASTRO (‘Plaintiff’), by
and through his legal counsel, Fellerman & Ciarimboli Law, P.C., to hereby
complain against the Defendants, ANEED AHMED and HC EXPRESS, INC.,
(collectively “Defendants”), as in support thereof avers follows:

PARTIES

1. Plaintiff, James V. Castro, is a competent adult individual who resides
at 7950 Etiwanda Avenue, Apartment 25104, Rancho Cucamongo, California.
Plaintiff a citizen of the State of California.

2. Defendant, HC Express, Inc. (“HC Express”) (USDOT# 3135082) is a
corporation organized and existing under the laws of the State of Illinois with a
principal place of business at 4406 Euclid Avenue; Suite 1A, Rolling Meadows,

Illinois 60008. HC Express is a citizen of Illinois.
Case 3:19-cv-00075-KRG Document1 Filed 05/13/19 Page 2 of 18

3. Upon information and belief, Defendant, Aneed Ahmed (“Mr.
Amed”) is a competent adult individual who resides at 8227 Menard Avenue,
Morton Grove, Illinois. HC Express is a citizen of Illinois.

4. At all relevant times hereto, Mr. Ahmed was the agent, servant,
workman, and/or employee of HC Express and was acting in the course and scope

of his employment.

5. At all relevant times hereto, Mr. Ahmed was operating a tractor trailer
owned by HC Express.
6. At all relevant times hereto, HC Express was liable for the actions

and/or inaction of Mr. Ahmed as though the actions and/or inactions were
performed by the entity itself.

7. At all relevant times, Mr. Amed and HC Express held themselves out
as competent, skilled, licensed and registered in accordance with the Federal Motor
Carrier Safety Regulations.

8. At all relevant times, the Federal Motor Carrier Safety Regulations
(“FMCSR”) applied to Defendants.

9. At all relevant times, the Pennsylvania Commercial Driver’s License

(“CDL”) Manual applied to Defendants.
Case 3:19-cv-00075-KRG Document1 Filed 05/13/19 Page 3 of 18

JURISDICTION AND VENUE

10. This Honorable Court has subject matter jurisdiction over this action
pursuant to 28 U.S.C. §1332 because (a) there is complete diversity of citizenship
between Plaintiff and Defendants; and (b) the matter in controversy exceeds the
jurisdictional limit.

11. Venue is appropriate under 28 U.S.C. §1391(b)(2).

FACTUAL BACKGROUND

12. The preceding paragraphs are incorporated herein by reference as
though fully set forth.

13. On January 18, 2019, at or around 12:16 p.m., Mr. Ahmed operated a
commercial motor vehicle in the form of a Tractor Trailer (‘Tractor Trailer’)
owned by HC Express.

14. Atall times relevant hereto, Mr. Ahmed was a professional driver.

15. On January 18, 2019, at all times relevant hereto, Mr. Ahmed was
operating the aforesaid Tractor Trailer with the knowledge, consent, and
permission of Defendant HC Express in furtherance of its business.

16. On January 18, 2019, at all times relevant hereto, Mr. Ahmed was an
employee, workman, servant and/or agent of HC Express, acting within the scope
and course of his employment and/or agency, and under the direction, control and

operating authority of Defendant, HC Express.
Case 3:19-cv-00075-KRG Document1 Filed 05/13/19 Page 4 of 18

17. On January 18, 2019, at approximately 12:16 p.m., Mr. Castro was
driving his 2010 Pro Star White Tractor Trailer (“Tractor Trailer”) bearing the
license plate number XP27916 traveling on I-80 West in Clearfield County,
Pennsylvania.

18. At the same date and time, Mr. Ahmed was operating the Tractor
Trailer on the same stretch of I-80 West in Clearfield County, Pennsylvania.

19. At this date and time, Mr. Castro was safely traveling east in the right
lane, when suddenly and without warning, Mr. Ahmed drove into the rear of Mr.
Castro’s Tractor Trailer.

20. As aresult of this crash caused solely by Defendants’ negligence, Mr.
Castro sustained the following injuries, including but not limited to, the following:

a. Traumatic brain injury;

b. Post-concussion syndrome;

c. Post-concussion headaches;

d. Dizziness;

e. Severe neck pain;

f. Right cervical radiculopathy;

g. Disc bulges at C3-4, C4-5, C5-6 and C5-6;
h. Cervical spine strain;

i. Right lumbar radiculopathy;
Case 3:19-cv-00075-KRG Document1 Filed 05/13/19 Page 5 of 18

j. Lumbar disc bulges at L2-3, L3-4, L4-5, and L5-S1;

k. Lumbar annular fissures at L3-4, L4-5 and L5-S1;

]. Lumbar spine strain;

m. Thoracic spine strain;

n. Thoracic disc bulges at T2-3, T3-4, T4-5, T5-6, T6-7, T8-9;

o. Anxiety;

p. Insomnia; and

q. All other injuries documented in Plaintiffs post-crash medical
records.

21. At all times relevant hereto, Mr. Ahmed operated the aforesaid
Tractor Trailer in a reckless, careless, and negligent manner, and exhibited a
conscious disregard for the health and safety of the motoring public, when he
drove into the rear of Mr. Castro’s Tractor Trailer.

22. At all time relevant hereto, Mr. Ahmed operated aforesaid Tractor
Trailer in a reckless, careless, and negligent manner by failing to ensure that the
vehicle had an assured clear distance from the vehicle in front of him.

23. At all times relevant hereto, Mr. Ahmed operated the aforesaid
Tractor Trailer in a reckless, carless, and negligent manner by proceeding at a high
rate of speed in Plaintiff's lane of traffic for which he was cited in violation of 75

§3310, following too closely.
Case 3:19-cv-00075-KRG Document1 Filed 05/13/19 Page 6 of 18

24. At all relevant times hereto, Mr. Castro acted in a safe, prudent, and

reasonable manner and in no way contributed to this crash.

COUNT 1
NEGLIGENCE / RECKLESSNESS
JAMES CASTRO v. ANEED AHMED

25. The preceding paragraphs are incorporated herein by reference as

though fully set forth.

26. The negligence, carelessness, and/or recklessness of Defendant Mr.

Ahmed, individually and as the agent, servant, worker, and/or employee of HC

Express consisted of, but is not limited to the following:

a.

Failing to maintain proper and adequate control of his Tractor
Trailer;

Failed to obey road signs;

Driving carelessly in violation of the Pennsylvania Motor
Vehicle Code;

Failing to pay proper attention while operating his Tractor
Trailer on Interstate I-80 West;

Failing to take proper precautions in the operation of his
Tractor Trailer so as to avoid the collisions that occurred;

Operating his Tractor Trailer in a negligent, careless and
reckless manner without due regard for the rights and safety of
Mr. Castro;

Failing to exercise due care and caution under all of the existing
circumstances;
Case 3:19-cv-00075-KRG Document1 Filed 05/13/19 Page 7 of 18

h. Failing to have his Tractor Trailer under such control that it
could be turned aside upon the appearance of danger;

i, Failing to remain alert;

J. Traveling at an unsafe rate of speed under the circumstances;

k. Violating the applicable rules, regulations and laws pertaining
to the safe and proper operation of motor vehicles and/or tractor
trailers;

1. Failing to operate his Tractor Trailer in accordance with the

Federal Motor Carrier Safety Regulations;
m. Failing to properly control his Tractor Trailer in light of the
circumstances then and there existing, including traffic patterns

existing on the roadway;

n. Failing to make necessary and reasonable observations while
operating his Tractor Trailer;

oO. Violating FMCSA Regulation 383 dealing with required

knowledge and skills;
p- Consciously choosing to drive at an unsafe speed;
q. Consciously refusing to decrease speed in response to traffic

patterns then and there existing on the roadway;

Is Consciously choosing to disregard traffic patterns then and
there existing on the roadway;

S. Violating both the written and unwritten policies, rules,
guidelines and regulations of HC Express;

t. Failing to apprise himself of and/or abide by the Federal Motor
Carrier Safety Regulations;

u. Failing to apprise himself of and/or abide by the regulations and
laws pertaining to the operation of commercial vehicles;
Case 3:19-cv-00075-KRG Document1 Filed 05/13/19 Page 8 of 18

V. Acting with a conscious disregard for the rights and safety of
Mr. Castro; and

w. _ Failing to act upon and remedy violations of FMCSA regulation
383.

27.  Asadirect result of the negligence of Defendant, as described herein,
Plaintiff, James V. Castro has suffered and will continue to suffer substantial
economic and non-economic injuries, damages and losses.

28. The economic and non-economic injuries, damages and losses
suffered by James V. Castro, were caused solely and exclusively by the negligence
of Defendants and their agents, servants and employees, as described herein, and
were not caused or contributed to by any act or failure to act on the part of James
V. Castro.

29. At all relevant times, Mr. Castro acted in a careful, cautious,
reasonable, and prudent manner.

30. The tragic collision that caused Mr. Castro’s injuries was due in no
part to an act or failure to act on the part of the Mr. Castro.

WHEREFORE, Plaintiff, James V. Castro, seeks all damages allowed

under the laws of the Commonwealth of Pennsylvania and United States District
Case 3:19-cv-00075-KRG Document1 Filed 05/13/19 Page 9 of 18

Court for the Western District of Pennsylvania, including punitive damages, in an

amount in excess of $75,000.

COUNT II
NEGLIGENCE / RECKLESSNESS
JAMES V. CASTRO v. HC EXPRESS, INC.

AS BEING VICARIOUSLY LIABLE FOR BRETT AHMED

31. The preceding paragraphs are incorporated by reference as though

fully set forth herein.

32. The negligence, carelessness, and/or recklessness of Defendant HC

Express, as being vicariously liable for the action of Mr. Ahmed consisted of, but

is not limited to the following:

a.

Failing to maintain proper and adequate control of his Tractor
Trailer;

Failing to obey road signs;
Driving carelessly in violation of Pennsylvania State Law

Failing to pay proper attention while operating his Tractor
Trailer on I-80 West;

Failing to take proper precautions in the operation of his
Tractor Trailer so as to avoid the collisions that occurred;

Operating his Tractor Trailer in a negligent, careless and
reckless manner without due regard for the rights and safety of
Mr. Castro;

Failing to exercise due care and caution under all of the existing
circumstances;
Case 3:19-cv-00075-KRG Document 1 Filed 05/13/19 Page 10 of 18

h. Failing to have his Tractor Trailer under such control that it
could be turned aside upon the appearance of danger;

i. Failing to remain alert;

j. Traveling at an unsafe rate of speed under the circumstances;

k. Violating the applicable rules, regulations and laws pertaining
to the safe and proper operation of motor vehicles and/or tractor
trailers;

L. Failing to operate his Tractor Trailer in accordance with the

Federal Motor Carrier Safety Regulations;

m. Failing to properly control his Tractor Trailer in light of the
circumstances then and there existing, including traffic patterns
existing on the roadway;

n. Failing to make necessary and reasonable observations while
operating his Tractor Trailer;

oO. Violating FMCSA Regulation 383 dealing with required

knowledge and skills;
p. Consciously choosing to drive at an unsafe speed
q. Consciously refusing to decrease speed in response to traffic

patterns then and there existing on the roadway;

r. Consciously choosing to disregard traffic patterns then and
there existing on the roadway;

S. Violating both the written and unwritten policies, rules,
guidelines and regulations of the HC Express;

t. Failing to apprise himself of and/or abide by the Federal Motor
Carrier Safety Regulations;
Case 3:19-cv-00075-KRG Document1 Filed 05/13/19 Page 11 of 18

u. Failing to apprise himself of and/or abide by the regulations and
laws pertaining to the operation of commercial vehicles;

V. Acting with a conscious disregard for the health and safety of
Mr. Castro; and

w. Failing to act upon and remedy violations of FMCSA regulation
383.

33. Asa result of the above-stated acts and omissions, Mr. Castro was
injured.

34. As a direct result of the negligence of Defendant and their agents,
servants, and/or employees, as described herein, Plaintiff, James V. Castro, has
suffered and will continue to suffer substantial economic and non-economic
injuries, damages and losses.

35. The economic and non-economic injuries, damages and_ losses
suffered by the James V. Castro were caused solely and exclusively by the
negligence of Defendants and their agents, servants and employees, as described
herein, and were not caused or contributed to by any act or failure to act on the part
of James. V. Castro.

WHEREFORE, Plaintiff, James V. Castro, seeks all damages allowed
under the laws of the Commonwealth of Pennsylvania and the United States
District Court for the Western District of Pennsylvania, including punitive

damages, in an amount in excess of $75,000.
Case 3:19-cv-00075-KRG Document 1 Filed 05/13/19 Page 12 of 18

COUNT III
NEGLIGENT and/or RECKLESS HIRING / SUPERVISION / RETENTION
JAMES V. CASTRO V. HC EXPRESS, INC

36. The preceding paragraphs are incorporated herein by reference as
though fully set forth.

37. Defendant HC Express had an obligation and duty to hire, retain and
supervise drivers who operate its vehicles in a safe manner.

38. Mr. Castro was injured as a result Mr. Ahmed’s unsafe driving.

39. The negligence, carelessness, and/or recklessness of Defendant HC
Express, individually and through its various employees, servants, agents and/or
workers including Mr. Ahmed, consisted of the following:

a. Failing to properly train, monitor and/or supervise its
employees, drivers and/or agents including Mr. Ahmed;

b. Failing to train and/or properly train Mr. Ahmed prior to
allowing him to operate its Tractor Trailer;

C. Hiring and/or continuing to employ Mr. Ahmed despite the fact
that he had a propensity for driving violations;
Case 3:19-cv-00075-KRG Document1 Filed 05/13/19 Page 13 of 18

d. Hiring and/or continuing to employ Mr. Ahmed despite the fact
that he had a propensity for violating “Rules of the Road” and

FMCSR;

e. Failing to perform alcohol and/or drug tests after the crash;

f. Failing to do preventable analysis as recommended by the
FMCSR;

g. Failing to have an appropriate disciplinary policy within the
company;

h. — Hiring and/or continuing to employ Mr. Ahmed despite the fact
that it knew or should have known that his propensity to break
the vehicular rules could and/or would put the driving public at
risk;

1. Permitting Mr. Ahmed to operate its Tractor Trailer when it
knew or should have known that he was not properly qualified
and/or trained;

j. Failing to train and/or properly train Mr. Ahmed prior to
allowing him to operate its Tractor Trailer;

k. Allowing Mr. Ahmed to operate Tractor Trailer in its
possession when it knew or should have known that such
operation posed a risk of danger to others lawfully on the
roadway;

l. Failing to adopt appropriate employee manuals and/or training
procedures;

m. Failing to enforce both written and unwritten policies of HC
Express;

n. Failing to ensure that its employees, drivers, and/or agents were
aware of and complied with the written and unwritten policies

of HC Express;

oO. Failing to implement and/or enforce an effective safety system;
Case 3:19-cv-00075-KRG Document1 Filed 05/13/19 Page 14 of 18

aa.

Failing to ensure that its management personnel and drivers
were aware of the requirements and dictates of the FMCSA
regulations;

Failing to ensure that is employees, drivers, and/or agents
complied with the provisions of the FMCSA regulations;

Failing to ensure that its employees, drivers, and/or agents were
aware of and complied with rules, laws and regulations
pertaining to and governing the operation of commercial
vehicles;

Violating the applicable rules, laws, and regulations pertaining
to and governing the operation of commercial vehicles;

Failing to monitor and/or regulate its drivers’ actions;
Failing to monitor and/or regulate its drivers’ hours;

Failing to have an auditing system in place to audit its drivers’
logs, or if a system is in place, failing to use it appropriately;

Failing to use a third party vendor to audit their drivers’ logs, or
if they did use a third party vendor, failing to use it
appropriately;

Failing to have policy or mechanism in place to address
cumulative fatigue in its drivers;

Placing more emphasis on profits than on safety of its drivers
and the motor public;

Knowingly violating federal and state law regarding the
responsibilities of motor carries and the operation of
commercial vehicles;

Failing to act upon and remedy violations of FMCSA regulation
395;
Case 3:19-cv-00075-KRG Document 1 Filed 05/13/19 Page 15 of 18

bb.

ce.

dd.

ee.

ff.

&8-

bh.

li.

ii-

Failing to act upon and remedy violations of FMCSA regulation
383;

Failing to act upon and remedy known violations of industry
standards;

Acting in conscious disregard for the rights and safety of Mr.
Castro;

Failing to have appropriate policies and procedures with regard
to the hiring of drivers;

Failing to follow the written and/or unwritten policies and
procedures with regard to the hiring of its drivers;

Failing to have appropriate policies and procedures with regard
to the monitoring of its drivers;

Failing to follow the written and/or unwritten policies and
procedures with regard to the monitoring of its drivers;

Consciously disregarding federal and state law regarding the
responsibilities of motor carries and the operation of

commercial vehicles; and

Violating all applicable provisions of the FMCSA.

40. Asa result of the above-stated acts and omissions, Mr. Castro has

suffered injuries as has been previously stated herein.

WHEREFORE, Plaintiff, James V. Castro, seeks all damages allowed

under the laws of the Commonwealth of Pennsylvania and the United States

District Court for the Western District of Pennsylvania, including punitive

damages, in an amount in excess of $75,000.

COUNT IV
Case 3:19-cv-00075-KRG Document 1 Filed 05/13/19 Page 16 of 18

NEGLIGENT ENTRUSTMENT
JAMES V. CASTRO V. HC EXPRESS, INC.

41. The preceding paragraphs are incorporated herein by reference as
though fully set forth.

42. Defendant HC Express had a duty to use due care in choosing a
careful and competent driver.

43. Defendant HC Express entrusted the Tractor Trailer to Defendant Mr.
Ahmed despite the fact that Mr. Ahmed failed to possess the knowledge, skill,
experience, available equipment and personal characteristics to operate a Tractor
Trailer.

44. Defendant HC Express knew or should have known that Mr. Ahmed
failed to possess the knowledge, skill, experience, available equipment and
personal characteristics to transport freight and/or goods without creating an
unreasonable risk to operate a Tractor Trailer without creating an unreasonable risk
of injury to others.

45. Because Defendant HC Express entrusted the Tractor Trailer to an
incompetent driver, HC Express is liable for any negligent and/or reckless conduct
of Defendant Mr. Ahmed.

46. Defendant HC Express was negligent entrusting the Tractor Trailer to

Defendant Mr. Ahmed, when it knew or should have known with the exercise of
Case 3:19-cv-00075-KRG Document 1 Filed 05/13/19 Page 17 of 18

reasonable due care that Defendant Mr. Ahmed lacked the necessary skill,
judgment, and/or prudence with which to operate the vehicle.

47. Defendant HC Express was negligent and/or reckless in entrusting the
Tractor Trailer to Defendant Mr. Ahmed, when it knew or should have known with
the exercise of reasonable care that Defendant Mr. Ahmed had a propensity to
cause motor vehicle collisions.

48. Defendant HC Express was negligent in entrusting the Tractor Trailer
to Defendant Mr. Ahmed, when it knew or should have known with the exercise of
reasonable care that Defendant Mr. Ahmed had a propensity to violate the motor
vehicle code.

49. At all relevant times, Defendant HC Express had a duty to ensure that
it had appropriate hiring practices that put competent drivers behind the wheel.

50. At all relevant times, Defendant HC Express had a duty to ensure that
it had appropriate policies in place to ensure that its drivers did not violate FMCSA
regulation 383 “required knowledge and skill.”

51. Defendant HC Express knew or in the exercise of reasonable care
should have known that entrusting the Tractor Trailer to Defendant Mr. Ahmed
would likely cause harm to the motoring public such as the harm that was caused

on January 18, 2019 to Mr. Castro.
Case 3:19-cv-00075-KRG Document 1 Filed 05/13/19 Page 18 of 18

52. Defendant HC Express had a duty to entrust the Tractor Trailer to an
attentive and skilled driver.
53. Defendant HC Express failed to ensure that it hired and retained
attentive skilled drivers.
54. Defendant HC Express had an obligation / duty to entrust the Tractor
Trailer to drivers who operate their vehicles in a safe manner.
55. Mr. Castro was injured as a result of the Defendant’s unsafe driving.
56. By entrusting the Tractor Trailer to Defendant Mr. Ahmed, Defendant
HC Express acted in conscious disregard to the rights and safety of Mr. Castro.
57. As a result of the above-stated acts and omissions caused by the
negligence of Defendant HC Express, Mr. Castro suffered injuries.
WHEREFORE, Plaintiff, James V Castro, seeks all damages allowed under
the laws of the Commonwealth of Pennsylvania and the United States District
Court for the Western District of Pennsylvania, including punitive damages, in an
amount in excess of $75,000.
Respectfully submitted,
FELLERMAN & CIARIMBOLI LAW, P.C.

/s/ Edward J. Ciarimboli, Esquire

 

EDWARD J. CIARIMBOLIT, ESQ.
183 Market Street, Suite 200
Kingston, PA 18704
570-714-4878
